Case 1:20-mj-00202-MJA Document 1-1 Filed 11/12/20 Page 1of2 PagelD #: 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

1, Your affiant, Special Agent Matt Bassett, is a criminal investigator with the
United States Department of Justice, Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), and a "federal law enforcement officer" within the meaning of
Federal Rule of Criminal Procedure 41(a)(2)(C), that is, a government agent engaged
in enforcing federal criminal laws and duly authorized by the Attorney General to
request an arrest warrant. My duties include the enforcement of the federal firearms
and narcotics laws. In the course of these duties, I have come to investigate Aaric
MURRAY, an illegal drug user and a drug trafficker, and have learned the following
facts.

2. On April 16, 2020, deputies with the Monongalia County Sheriff's Office
responded to a 911 call regarding an alleged hostage-taking at 536 Independence Hills
Village. The 911 caller stated that “Seven Foot” (a nickname for Aaric MURRAY) had
taken his wife hostage at gunpoint inside 536 Independence Hills Village, Morgantown,
WV, and that there were multiple firearms inside the house.

3. Deputies arrived at 536 Independence Hills Village, knocked, and announced
their presence. Deputies could hear objects moving and scrambling inside the residence,
and when MURRAY eventually answered the door, they detained him in handcuffs due
to the nature of the call. Deputies explained to MURRAY why they were there, and that
he was not under arrest. MURRAY stated he understood. Deputies called a second male
out from a back hallway.

4. Deputies explained the circumstances, to which MURRAY replied that no one
was being held hostage and they could go inside. Deputies recognized the odor of burned
marijuana, observed a handgun holster, and noticed scales, baggies, packaging materials,
powder, and other paraphernalia on the table. MCSO deputies then held the scene,
applied for and received a search warrant, and arrested both MURRAY and the second
individual. Deputies recovered approximately $6,415 cash on MURRAY’s person.

5. MURRAY claimed the drugs in the house were for his personal use. Deputies
noticed track marks and injection sites on MURRAY’s arms, hands, and feet. The white
powder and residue throughout the living room field-tested positive for cocaine and
methamphetamine.

6. In the course of the search warrant, deputies recovered the following items:

a. Two firearms in a bag in the kitchen, namely, a Glock pistol, model 42, .380
caliber, serial number AA YX786, and a Rossi revolver, model 462, .357 Magnum
caliber, serial number [W172153;

b. Six rounds of .357 Magnum ammunition and four rounds of .380 caliber
ammunition, loaded into the above identified firearms;
Case 1:20-mj-00202-MJA Document 1-1 Filed 11/12/20 Page 2 of 2 PagelD #: 3

c. Approximately 35g of suspected crystal methamphetamine, individually packaged
for resale;

Multiple small baggies of crack cocaine and heroin;

Multiple cellular phones, as well as drug ledgers, scales, and other paraphernalia;
The above-identified paddle holster;

Two more handguns (a Raven Arms pistol, .25 caliber, model MP-25, serial
number 791082, and a second .380 caliber pistol with a missing slide) recovered
from an outbuilding.

ho o

7. While under arrest and after receiving a Miranda warning, MURRAY claimed that he did
not sell drugs, but admitted to being a user. MURRAY claimed that the large amount of
cash on his person came from winning at local “hot spot” gambling parlors (parlors
which had been shut down for weeks due to the COVID-19 outbreak). Deputies
observed, but did not seize, drug paraphernalia such as used needles, alcohol wipes, and
Narcan containers.

8. Your affiant subsequently executed a Federal search warrant on a cellular phone
belonging to MURRAY’s co-conspirator. On May 2, 2020, your affiant reviewed text
messages derived from the execution of that warrant. These messages documented
MURRAY and the co-conspirator communicating via text message via the sale of
controlled substances. They showed MURRAY asking for direction on where to meet
customers, MURRAY collecting money on the co-conspirator’s behalf, and customers
complaining to the co-conspirator that MURRAY had kept them waiting for drugs.

9. On April 28, 2020, ATF Special Agent Matthew Kocher examined the four firearms
listed above and determined that they met the definition of a firearm, and were
manufactured outside the State of West Virginia.

10. Under 18 U.S.C. Section 922(g)(3), it is a violation of Federal law for an illegal drug user
to possess firearms and ammunition

Oath
The information in this affidavit is true to the best of my knowledge and belief.

Mpc. Px

Special Agent Matthew Bassett
ATF

Sworn to and Subscribed before me on November 2 , 2020. by phone
Michael John Aloi

United States Magistrate Judge
Northern District of West Virginia

 
